 LINCOLNPLASTICS CORPORATION291Lincoln Plastics CorporationandUnited Rubber,Cork,Linoleumand Plastic Workers of America,CIO, Petitioner.Case No.9-RC-2353. Fl pvil 19,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued by theBoard herein on December 23,1954,1 a representation election by secretballot was conducted on January 20, 1955, under the direction andsupervision of the Regional Director for the Ninth Region, amongthe employees of the Employer in the unit found appropriate.Uponcompletion of the election the Regional Director issued and served onthe parties a tally of ballots.The tally indicates that of approxi-mately 70 eligible voters, 68 cast ballots, of which 33 were for thePetitioner, 29 against the Petitioner, and 6 were challenged.Thechallenged ballots were sufficient in number to affect the results of theelection.Thereafter, the Employer filed timely objections to conduct af-fecting the results of the election.In accordance with the Rules andRegulations of the Board, the Regional Director conducted an investi-gation and on March 1, 1955, duly issued and served upon the partieshis report on challenged ballots and objections to election, finding theobjections to be without merit and recommending that they be over-ruled and that the Petitioner be certified as the exclusive bargainingrepresentative of the employees in the appropriate unit.The Em-ployer timely filed exceptions to the Regional Director's report, inso-far as it dealt with the objections, but no exceptions were raised withregard to the rulings on the challenged ballots.The Challenged BallotsThe Board agent challenged the votes of six employees becausetheir names did not appear on the list of eligible voters. In his report,the Regional Director, in agreement with the parties to the election,found that as two of the challenged voters were floormen, previouslyfound in the Direction of Election to be supervisors, and a third per-formed the duties of a guard, the challenges to their ballots shouldbe sustained.In regard to the three remaining challenges, it wasrecommended that they not be resolved, as the resolution of such chal-lenges could not affect the results of the election. In the absence ofspecific exceptions thereto, we adopt the recommendations of theRegional Director as to the challenged ballots.1Not reported in printed volumes of Board Decisions and Ordei s112 NLRB No 43369023-56-% of 112-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe ObjectionsThe Regional Director recommended that objection number 3 beoverruled as no evidence was submitted in regard thereto.As thereis no exception to this recommendation,' it is hereby adopted.The Employer's objections numbered 1, 2, and 4, which the RegionalDirector recommended be overruled, are discussed below.Objection 1:The Employer asserted that the Petitioner throughthe Employer's supervisors threatened and warned employees to sup-port the Petitioner. It appears from the Regional Director's reportthat three of the incidents cited in support of this contention did notoccur during the critical period from the issuance of the Direction ofElection to the date of the election.Accordingly, we agree with theRegional Director that such incidents are too remote in time to con-stitute sufficient grounds to set aside the election.3The remaining incidents cited in support of this objection are asfollows : (a) A supervisor told a subordinate, who was antiunion,that he (the supervisor) was working for the Union and the sub-ordinate was "on the wrong side"; (b) a supervisor offered to betthat the Union would win the election and stated that if any nonunionpeople came to his place "he would fill them full of buckshot"; (c) asupervisor attended a union meeting; and (d) a supervisor for severaldays prior to the date of the election tried to persuade an employeeto vote for the Union by saying,inter alia,that the employee was"no buddy" and would not get restroom breaks unless he voted "yes"for the Union. The Regional Director found that the acts complainedof were not sufficient to constitute election interference.In its exceptions, the Employer asserts that the Regional Directorerred in treating each incident in "piecemeal fashion" and that theevidence shows continuous and constant effort to influence the electionresults.We agree with the Regional Director that the remarks werenot such as would interfere with the free choice of representatives.The remarks were either mere expressions of views and opinion 4 oreven if it is assumed,arguendo,that some of the remarks were co-ercive, in the circumstances of this case they were isolated incidentswhich do not warrant setting aside the election.'Objection 0:The Employer contended that an organizer for thePetitioner told the employees at a union meeting that they should votefor the Union in order that they might get a closed shop and that theemployees who refused to join the Union "would be out."Moreover,evidence was submitted that an employee received a note which stated2 The Employer's exceptions are confined to the RegionalDirector's rulings on objec-tionsnumbered 1, 2, and 4.3 F. W. Woolworth Co.,109 NLRB 1446.4 F. I. Du Pont De Nemours& Company, Inc.,105 NLRB 710, at 711.5 SeeJewell Paint andVarnish Company,104 NLRB 949, at 950. LINCOLN PLASTICS CORPORATION293in substance he should join the Union or "else he would be sorry."The Regional Director found the objection to be without merit, as-the evidence submitted in regard to both incidents did not, in hisopinion, raise substantial or material issues affecting the results ofthe election.The Employer excepts to this finding on the ground that it isagainst the law and the evidence.We do not agree.As to the statements made by the Petitioner's organizer, we findthat such statements are in the nature of legitimate campaigning anddo not preclude the voters from exercising a free choice at the polls.'In regard to the note received by one employee, even if it is assumedthat the Union was the sender, it would not be sufficient ground forsetting aside the election as it is such an isolated incident which couldnot have interfered with the election.Objection 4:The Employer contends that the Petitioner at aunion meeting held in December distributed a sample ballot, withan "X" in the "yes" block, and containing words advising the em-ployees to vote "yes" at the election.This contention was supportedby affidavits of three employees who had attended the meeting.The Regional Director concluded after an investigation that theaffiants had reference to two propaganda leaflets which were attachedto his report.These leaflets contained a facsimile of the voting boxesof the Board's official ballot, with arrows pointing to an "X" markedin the "yes" box.The Regional Director found that the circulationof the propaganda leaflets on which were reproductions of the "yes"and "no" boxes, did not violate theAllied Electric Products, Inc.,'rule proscribing the distribution of marked sample ballots.TheEmployer excepts to these findings on the grounds (1) that they areagainst the law and the evidence and (2) that the Regional Directorincorrectly assumed that the affiants when they mentioned "sampleballot" had in mind the propaganda leaflets.The Employer furtherurges that a hearing be ordered on this question.In its exception, the Employer fails to introduce or present anexcuse for not introducing affirmative evidence supporting its allega-tion that a sample ballot was actually distributed at the union meet-ing.Under such circumstances, we agree with the Regional Directorthat the employees in their affidavits had in mind the propagandaleaflets containing the voting boxes.We further find to be correctthe Regional Director's conclusion that as the material reproducedby the Petitioner on the leaflets was not a reproduction of the officialballot it did not violate theAllied Electric Products, Inc.rule.'We therefore overrule this objection.11NAPA New York Warehouse, Inc, 75NLRB 1269, at 1272.v 109 NLRB 12708 Phelps-Dodge Copper Products Corporation,111 NLRB 950 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the Employer's objections and exceptions do not raise'substantial and material issues with respect to the conduct or resultsof the election, and they are hereby overruled.As the tally showsthat a majority of the valid votes have been cast for the Petitioner,we shall certify the Petitioner as the collective-bargaining repre-sentative of the employees in the appropriate unit.[The Board certified United Rubber, Cork, Linoleum and PlasticWorkers of America, CIO, as the designated collective-bargainingrepresentative of the employees of Lnicolit Plastics Corporation inthe unit found to be appropriate.]Ml:_IMBEJILEEDO_M took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.Richland Laundry & Dry CleanersandLaundry Workers Inter-national Union,Local 197, AFL, Petitioner.Case [1%o. 19-RC-16041.April 19,1905DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed raider Sectlou 9 (c) of the NationalLabor Relations Act, a hearing was held before Oliver E. Kearns,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [('hairnl,nn Farmer and MembersMurdock and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.1'At the hearing the Buiplo^or nulled to dacmass the petition on tit(, ground that theP.o.ardwould not assent jurisdiction osct the Implorer under its recently announced juris-dictional standardsOn -March 0 1951 the Board issnd a Decision and Oider findingthat the employei had contributed support and a,sistance to the petitioner in violation ofsection 8 (a) (2) and ordering the emploter to cease faoun recogniv..ing the petitioner asbaiganung Iepresentatiye for an} of its emplntees unless and until the petitioner shall becertified by the boardOn September 23, 1953, the Court of Appeals for the Ninth Cir-cuit enforced the Board's orderSeeHarset/ ,Stoller- d/b/a Richland Laundrt, and DijCleaners,93 NLRB 080, enfd 207 F 2d 305 (C A 9), cent denied 347 U S 919, petitionfor rehearing denied 347 U. S 938 in the pilot proceeding the L'onrd assetted jutisdic-11oI1 solely oil the ground that the employer's place of bnViiess was located on an atonicenemv reservationSince the issuance of this decision, the Board has ievined its juris-dictional standards and undei piesent policy would not assent luiisdiction herelion-ever, the Board's order in this case, issued in 1951, ss is propel Si hen made and has beenenforced by couit decreeFor the reasons set out iiiCma-(ola I/oltlinq Company of.8facttoss.110 NLRB 840, the Emplot el s motion to dismiss the petition heieili is denial.112 NLRB No .58